      Case 5:19-cv-01028-OLG-ESC Document 14 Filed 08/23/19 Page 1 of 2




                             IN TIIE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       LUBBOCKDIVISION

 RUBEN CARRILLO,                                   $
                                                   $
                                     Petitioner,   $
                                                   $
                                                   $   CIVIL ACTION NO. 5:19-CV-00098-H
                                                   $
 LORIE DAVIS DIRECTOR,                             $
 TDCJ.CID,                                         $
                                                   $
                                   Respondent.     $


                                               OR.DER

        Petitioner filed a Petition for a Writ of Habeas Corpus under 28 U.S.C.       $ 2254,

challenging the denial of street-time credit after his parole was revoked. Petitioner is in

custody for a criminal conviction and sentence out of Bexar County, Texas. When he flled

his Petition, he was incarcerated in the Rudd Unit of the Texas Department of Criminal

Justice in Brownfield, Texas.

       When an inmate in state custody files a petition for writ of habeas corpus, both the

district court where he is in custody and the district court for the district where he was

convicted and sentenced haye concurent jurisdiction. 28 U.S.C.        S   2241(d). "The district

court for the district wherein such application is filed in the exercise of its discretion and in

furtherance ofjustice may transfer the application to the other district court for hearing and

determination   .   "   1d

       This Court has jurisdiction over the Petition because Petitioner was incarcerated in

the Lubbock Division of the Northem District of Texas when he filed his Petition. But the

Court finds that in the interests ofjustice andjudicial economy, the Petition should be
      Case 5:19-cv-01028-OLG-ESC Document 14 Filed 08/23/19 Page 2 of 2




transferred to the district where Petitioner was convicted and sentenced. Bexar County is

within   the   jurisdiction of the San Antonio Division of the Westem District of Texas.

         The Court, then, orders the Clerk to transfer the instant Petition for Writ of Habeas

Corpus to the United States District Court for the Westem District of Texas, San Antonio

Division.

         Dated AtgtstZ3 ,2019.




                                                           SLEY HENDRIX
                                                      StatesDistrict Judge




                                                  2
